COXE, Circuit Judge.
On the 18th day of May, 1914, the steam tug Pocahontas assisted by the tug Virginia was proceeding down the North River opposite Palisades Park with a tow of from 18 to 24 barges, the majority being loaded. There were 3 or 4 boats abreast in the three forward tiers, the barge Economy being the outer port *117boat in the third tier. The remaining tiers were made up with less than 4 boats each. The Maia was anchored off Palisades Park and in passing down the river the Economy came into collision with the stern of the Maia, causing the damage complained of. The owner of the Pocahontas impleaded the Maia, alleging that she was improperly anchored across the channel, that she failed to give warning and did not have a proper lookout.
We think that there can be no doubt regarding the negligence of the Pocahontas, but it seems to us that the Judge was in error in holding the Maia. It is argued that she was anchored outside the anchorage ground and across the fairway, that she had no lookout and that she gave no warning signal indicating that she "Was off the anchorage ground. If the locus in quo had been a narrow, tortuous stream, there might be some reason for such contentions but we are dealing here with a river nearly a mile wide and navigable the entire distance from shore to shore. The anchorage regulations are not in evidence. We do not think the Maia was anchored off the anchorage ground but if she were partly off or wholly off, that did not justify other vessels in running into her. There was nothing to prevent the Cornell tugs from taking down their tow with perfect safety had they been properly handled; they had a quarter of a mile unobstructed water on the Jersey side and over half a mile on the New York side. The suggestion that there was danger of colliding with ascending tows on the New York side is not at all persuasive. If the helping tug had been sent back to aid the flotilla in passing the Maia, there would have been no collision.
It seems to us that the tugs were clearly responsible for the collision and that the judgment against the Maia is based upon technical considerations too refined to be considered. The tugs had practically the entire river in which to pass the Maia and if they had been properly handled they would have passed without danger. They should be held solely responsible. '
The cause is remanded to the District Court with instructions to enter a decree in accordance with this opinion. In the second suit a decree should be entered for full damages to the libelant, with costs.